PER CURIAM.
The petition for writ of habeas corpus is granted. See Puebla v. State, 683 So.2d 1154 (Fla. 5th DCA 1996); Guzman v. State, 651 So.2d 1320 (Fla. 5th DCA 1995). See also Jenkins v. State, 603 So.2d 641 (Fla. 5th DCA 1992). As provided by Florida Rule of Appellate Procedure 9.140(j)(5)(D), this court’s opinion and mandate shall be filed with the lower tribunal and treated as a notice of appeal. See Latimore v. State, 696 So.2d 1290 (Fla. 4th DCA 1997).
Petition GRANTED.
DAUKSCH, COBB and ANTOON, JJ., concur.